Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.

ON REHEARING

PER CURIAM:
In these consolidated appeals, Andrew D. Wenmoth appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We *272have reviewed the record and find no reversible error. Accordingly, we deny Wen-moth’s motion for appointment of counsel and affirm for the reasons stated by the district court. Wenmoth v. Duncan, No. 3:08-cv-00182-JPB-JSK, 2009 WL 2707579 (N.D.W.Va. Aug. 26, 2009 & 2009 WL 5125202, Dec. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.